Citation Nr: 18100392
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-37 656
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The Veteran had honorable active duty service with the United States Army from August 1979 to October 1996.  The Veteran received the Southwest Asia Service Medal with one bronze service star and the Kuwait Liberation Medal, among other commendations.  
This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which increased the Veterans service-connected lumbar spine disability rating to 40 percent, effective as of July 11, 2012, the date of the Veterans increased rating claim.  
The Board notes that prior to his current representation, the Veteran was represented by the Disabled American Veterans (DAV).  VA received a signed VA Form 21-22 in July 2012, changing representation from DAV to the North Carolina Division of Veterans Affairs.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The issue of entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine (hereinafter a lumbar spine disability) is remanded.  
The issue of entitlement to a separate rating for bilateral lower extremity radiculopathy associated with the service-connected lumbar spine disability is also remanded for additional development.  
Although further delay is regrettable, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veterans claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  
In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare (i.e., the frequency, duration, characteristics, severity, or functional loss), and such opinion cannot be based on the insufficient knowledge of the specific examiner.  The Court found the VA examination report in that case inadequate because the examiner merely indicated that an opinion could not be provided without resorting to speculation because the Veteran was not undergoing a flare-up at the time of the examination.  
In this case, the Veteran underwent a March 2013 VA examination for evaluation of his lumbar spine disability.  The examiner noted the Veterans reports of flare-ups; however, the examiner neither indicated whether the examination was being conducted during a flare-up, nor did he address the issue of whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  Even if the Veteran was not being examined during a flare-up, as noted above, the sole fact that the Veteran is not being examined during a flare-up has been rejected by the Court as an adequate basis for failing to provide an opinion or estimation as to the degree of functional loss or impairment during a flare.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Therefore, pursuant to Sharp, regardless of whether the Veteran was experiencing a flare-up during the examination, the March 2013 VA examiner should have nevertheless provided an opinion as to additional functional loss during a flare-up of the Veterans lumbar spine disability.  Such an opinion is needed in order for the Board to consider whether the severity and frequency of flare-ups and limitations on repeated use result in functional immobilization of the Veterans spine in flexion or extension.  
Thus, on remand, the AOJ should obtain a new VA examination for evaluation of the Veterans lumbar spine disability, including assessments of any functional loss during flare-ups and upon repetitive motion.  
In addition, the Board notes that the record reflects conflicting medical evidence as to whether the Veteran has a current diagnosis of bilateral lower extremity radiculopathy associated with his service-connected lumbar spine disability.  
A private treatment record dated August 2012 indicates that the Veteran received treatment for his back disability from a private physician with the initials of V.D.  Dr. V.D. noted that the purpose of the Veterans visit was for a follow-up and medication management.  During his last visit in June 2012, the Veteran underwent a right lumbar transforaminal epidural steroid injection.  The Veteran complained of pain primarily in the lumbar spine.  He reported that the pain radiated to his bilateral buttocks.  The Veteran characterized the pain as constant, moderate in intensity, dull, and aching.  He further reported that associated symptoms included stiffness that occurred after prolonged sitting and standing, paravertebral muscle spasm, radicular right leg pain, as well as numbness in the right thigh, right lower leg, and right foot.  A review of the Veterans neurological system revealed positive for paresthesia in the right lower extremity and weakness in the right lower extremity.  Dr. V.D. also noted electromyography (EMG) results, which revealed very mild left superficial peroneal nerve neuropathy.  Dr. V.D. further indicated that the distal peak latency of the superficial peroneal nerve was very minimally prolonged compared to the other nerves.  Otherwise the motor nerves and sensory nerves tested bilaterally were within normal limits, and they showed normal latencies and conduction velocities.  Based on the foregoing, Dr. V.D. provided diagnoses of displacement of lumbar intervertebral disc, degeneration of lumbar disc, radicular syndrome of lower limbs, and peripheral neuropathy.  
In an October 2012 private treatment record, Dr. V.D. continued the diagnoses of radicular syndrome of lower limbs and displacement of lumbar intervertebral disc.  Dr. V.D. noted that the Veteran underwent another right lumbar epidural steroid injection with fluoroscopic guidance for his lumbar radiculopathy at that time.  
Contrary to Dr. V.D.s findings and diagnoses, the March 2013 VA examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  
Therefore, a remand is also needed to obtain an opinion reconciling the conflicting evidence regarding the Veterans diagnosis of radiculopathy associated with his service-connected lumbar spine disability.  
Finally, on remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  
 
The matters are REMANDED for the following action:
1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  
2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination by an appropriate medical professional to determine the severity of his lumbar spine disability.  The examiner must be provided access to the claims file, including a copy of this remand.  All necessary tests and studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.  The examiner should: 
(a) Conduct range of motion testing of the Veterans lumbar spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.  
The examiner is requested, to the extent possible, to provide estimates of range of motion if the Veteran asserts he is unable to perform range of motion testing due to pain.  
(b) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the lumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  
(c) Significantly, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veterans description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiners medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  
(d) The examiner should offer an opinion as to whether the Veteran has radiculopathy and/or peripheral neuropathy of the bilateral lower extremities associated with his lumbar spine disability, and if so whether it is characterized by mild incomplete paralysis, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis of the affected nerve.  The examiner should clearly delineate all functional impairments caused by the bilateral lower extremities.  In this regard, if the examiner finds that the Veteran does not have a diagnosis of radiculopathy and/or peripheral neuropathy of the bilateral lower extremities, he or she should reconcile such determination with the findings noted in the August 2012 and October 2012 private treatment records from Dr. V.D.  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
3. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 App. 268 (1998).  
4. After completing all indicated development, the Veterans claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel

